DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 6, 2022 has been entered.


 Allowable Subject Matter
Claims 1-8 and 10-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	As noted by Applicants in remarks filed on May 6, 2022, claim 1 as amended is distinguished over the previously applied references.  In particular, while KR ‘512 teaches that the conductive adhesion unit (160) directly connects to the terminal (130) of the cap assembly to the positive electrode tab (17), the reference does not teach or suggest that the adhesion unit directly connects a lower end surface of a venting member to the tab as claimed. 
	CN ‘472, also previously relied upon, teaches that a PTC unit (9) is electrically connected to the underside of a venting member (7a).  The reference teaches at least welding the PTC unit to the positive lead (8) in [0022].  Therefore, it is not taught or suggested that an adhesion unit (containing PTC particles) directly connects a lower end of the venting member to the positive electrode tab of the jelly-roll type electrode assembly without welding, as claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
May 26, 2022